Citation Nr: 1027032	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-26 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee condition. 

2.  Entitlement to service connection for a skin condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from May 1960 to June 1965, 
including service in the Republic of Vietnam from February 1963 
to January 1964. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from       a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, denying entitlement to the benefits sought on appeal.  
In June 2009, a hearing was held at the RO before a Decision 
Review Officer (DRO). 

In a February 2010 rating decision, the RO granted a claim then 
pending on appeal for service connection for hemorrhoids. The 
Veteran has not appealed from the initial assigned disability 
rating or effective date, and hence this claim has been resolved. 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)

The Board presently decides the matter of service connection for 
a skin condition. The issue of service connection for a right 
knee condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the Veteran if further 
action on his part is required. 


FINDING OF FACT

A skin condition was not incurred or aggravated during active 
military service. 


CONCLUSION OF LAW

The criteria are not met for service connection for a skin 
condition. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  The U. S. 
Court of Appeals for Veterans Claims (Court) has further held in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from January 2007, the 
RO notified the Veteran as to each element of satisfactory notice 
set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 
The VCAA notice further indicated the joint obligation between VA 
and the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist in 
obtaining additional VA medical records, private treatment 
records and other Federal records. See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002). 
Furthermore, an addendum to the January 2007 notice 
correspondence provided information concerning both the 
disability rating and effective date elements of a pending claim 
for benefits.

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA notice 
preceded issuance of the May 2007 rating decision on appeal, and 
thus met the standard for timely notice. 

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the Court of Appeals recently held that 38 C.F.R. 
3.103(c)(2) (2009) requires that the RO Decision Review Officer 
(DRO) who chairs a hearing fulfill two duties to comply with the 
above the regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the DRO noted that basis of the prior 
determination and noted the elements of the claim that were 
lacking to substantiate the claim for benefits.  In addition, the 
DRO sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claim.  Moreover, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified 
any prejudice in the conduct of the RO hearing.  By contrast, the 
hearing focused on the elements necessary to substantiate the 
claim and the Veteran, through his testimony, demonstrated that 
he had actual knowledge of the element(s) necessary to 
substantiate his claim for benefits.  As such, the Board finds 
that, consistent with Bryant, DRO complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate 
the claim based on the current record.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining service treatment records 
(STRs), and records of VA outpatient treatment.  The Veteran has 
testified at a DRO hearing in connection with this matter.  There 
is no objective indication of any further relevant information or 
evidence that must be associated with the record. The record as 
it stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

Background and Analysis

Service connection may be granted for any current disability that 
is the result of a disease contracted or an injury sustained 
while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge, where all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection are 
as follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned. Under the latter circumstances, a showing of 
continuity of symptomatology at the time of service discharge and 
continuing thereafter is required to support the claim. 38 C.F.R. 
§ 3.303(b). 

Based on the governing legal criteria as applied to the current 
evidentiary record, the Board concludes that service connection 
for a skin condition is not warranted. The medical evidence is 
not without some indication of a present dermatological disorder, 
but there is no remote indication that this or any related 
condition had its origin in the Veteran's military service.  The 
first indication of record of dermatological problems are from an 
August 2006 VA dermatology consult for actinic keratosis lesions 
on the right ear, and sebhorreic keratosis lesions on the face, 
back and chest. The lesions were then treated with cryotherapy.  
There are subsequent records of continuing consultation and 
treatment for similar manifestations.  However, at no point did 
the treating dermatologist indicate or suggest that these 
conditions were service-related.  The presence of a causal nexus 
to service is an essential element to establish service 
connection for a claimed disability.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service."); Hickson, supra. 18 
Vet. App. 512, 516 (2004).  This element of a causal nexus has 
not been demonstrated, and is the reason the Board must deny the 
instant claim.

Initially, there is no record of signs, symptoms or treatment for 
a dermatological condition during military service. Nor for that 
matter does the Veteran allege this is the case, that he had a 
skin condition during that time period. The Board's analysis next 
turns to whether there is any continuity of symptomatology in 
this case, or in other words signs of a skin condition during the 
interval between service discharge, and diagnosis at a VA 
facility in August 2006. Here, however, the record is similarly 
devoid of any medical evidence of treatment for a skin condition 
since separation from military service, and for more than 40 
years thereafter.  This lack of continuity of symptomatology 
substantially weighs against the instant claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Perhaps most 
significantly, the Veteran himself does not describe any 
continuity of symptoms from service discharge onwards. By his 
account at the June 2009 DRO hearing, the presence of actinic 
keratosis and sebhorreic keratosis was first discovered when 
seeking treatment with VA in 2006. There is no other 
dermatological condition besides actinic keratosis and sebhorreic 
keratosis which the Veteran claims has an objective relationship 
to his service. 

In examining the full avenue of available bases of recovery, the 
Board has not overlooked the fact that the Veteran had service in 
the Republic of Vietnam during the Vietnam Era, and hence his 
exposure to Agent Orange is to be presumed.  See 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii).  However, neither actinic 
keratosis nor sebhorreic keratosis are considered amongst those 
conditions that may be presumed incurred in service due to Agent 
Orange exposure.  See 38 C.F.R.  § 3.309(e). Nor for that matter 
is there any allegation from the Veteran regarding, or reason 
otherwise to believe that the claimed skin condition has some 
foundation in presumed Agent Orange exposure. 

The Veteran's assertions have been afforded appropriate weight; 
however, as a layperson, he cannot opine on the etiology of 
claimed skin conditions, and indeed, he does not report a 
continuity of skin symptoms since service.  See 38 C.F.R. 
§ 3.159(a) (2009).

For these reasons, the Board finds that the preponderance of the 
evidence is against that claim and that service connection must 
be denied for a skin condition. 


ORDER

Service connection for a skin condition is denied.

REMAND

In support of his claim, the Veteran contends that he injured the 
right knee during his military service, and in essence reports a 
continuity of symptoms since that time.  There is no official 
documentation of such injury in the service treatment records 
(STRs).  That notwithstanding, the Veteran's own assertions 
regarding in-service injury must receive due consideration.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(where lay evidence provided is credible and competent, the 
absence of contemporaneous medical documentation does not 
preclude further evaluation as to the etiology of the claimed 
disorder). According to the Veteran, he was assigned to an aerial 
search and rescue team in Vietnam, and while on a mission had to 
rappel out of a helicopter.  The rope on which he was lowered 
ended four to five feet above the ground, and when the Veteran 
jumped down he landed awkwardly on his right leg, injuring the 
knee.

The medical evidence following service discharge that the Veteran 
has a current right knee disability, and in a July 2009 
statement, the Veteran's spouse indicated that since she had met 
the Veteran in 1981 he had complained of pain in the right knee.

The current record therefore demonstrates competent lay testimony 
regarding in-service injury; post-service disability; and 
competent lay evidence of continuity of symptomatology since 
service, at least from the early-1980s onwards.  This information 
and evidence merits a more thorough inquiry into the nature and 
etiology of a current claimed right knee disability.  Hence, a VA 
Compensation and Pension examination by an orthopedist is deemed 
warranted.  See 38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (c)(4) (2009) (VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim).

Accordingly, the claim is REMANDED for the following action:

1.	After associating any outstanding records 
with the claims folder, schedule the Veteran 
for a VA orthopedic examination to determine 
the likely etiology and/or onset of his 
claimed right knee condition.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and studies 
should be performed, and all findings should 
be set forth in detail.  The examiner should 
initially provide a diagnosis of all current 
disabilities affecting the right knee.  The 
examiner should then opine as to whether each 
diagnosed disability is at least as likely as 
not (50 percent or greater probability) due 
to an incident of the Veteran's military 
service, taking into consideration his 
description of relevant in-service injury and 
his report of a continuity of symptoms since 
service, which must be acknowledged and 
discussed by the examiner in the examination 
report. 

2.  Thereafter, the RO should readjudicate 
the claim for service connection for a right 
knee condition based upon all additional 
evidence received. If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


 Department of Veterans Affairs


